Citation Nr: 0201461	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  99-00 958	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased original disability rating 
for service-connected allergic contact dermatitis and 
eczematous dermatitis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an effective date earlier than April 2, 
1996, for the grant of service connection for allergic 
contact dermatitis and eczematous dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 2001, the veteran testified at a personal 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate the claims and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  Medical evidence demonstrates that the veteran's service-
connected allergic contact dermatitis and eczematous 
dermatitis is presently manifested by and was manifested as 
of the date of his application to reopen a claim for this 
disability by constant itching and extensive lesions without 
evidence of ulceration, extensive exfoliation, extensive 
crusting, or systemic or nervous manifestations.  The 
disorder is not shown to be exceptionally repugnant.   

4.  In September 1989, the Pittsburgh, Pennsylvania Regional 
Office denied the veteran's claim for entitlement to service 
connection for contact dermatitis based upon the evidence of 
record.

5.  The veteran was notified by correspondence dated October 
6, 1989, but did not appeal.

6.  The Pittsburgh, Pennsylvania Regional Office received the 
veteran's application to reopen his claim for dermatitis on 
April 2, 1996.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation to 30 
percent, effective from the date of the application to reopen 
a claim, but no higher, for service-connected allergic 
contact dermatitis and eczematous dermatitis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).

2.  An effective date earlier than April 2, 1996, for the 
grant of service connection for allergic contact dermatitis 
and eczematous dermatitis is not warranted.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), ), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the August 1998 statement of the case and May 1999 
supplemental statement of the case adequately notified the 
veteran of the evidence necessary to substantiate the claim 
and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  In this case, although the veteran 
testified that he visited his private physician regularly for 
treatment of his service-connected skin disorder, he did not 
identify the existence of any specific outstanding treatment 
records pertinent to the present appeal.  Therefore, the 
Board finds all identified and authorized records have been 
received.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R 
§ 3.159(c)(4).  The Board notes the veteran underwent VA 
examinations in April 1996, March 1998, and February 1999 and 
that pertinent medical evidence has been obtained.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Increased Rating Claim
Background

Service medical records show that in November 1985 the 
veteran was treated for a rash to the dorsal aspect of his 
feet.  The diagnosis was contact dermatitis.  A February 1986 
dermatology consultation noted a 3 month history of 
dermatitis over the dorsal aspect of the feet at the contact 
site of the tongues of his shoes.  It was noted that the 
disorder had also spread to his legs, arms, palms, and soles 
of the feet.  The examiner also noted there were severe 
vesicles over the palms and soles.  The diagnosis was severe 
allergic contact dermatitis, most likely due to components of 
the veteran's shoes.  Correspondence from a private 
dermatologist dated in August 1986 noted the veteran had been 
treated for allergic contact dermatitis and that allergy 
testing revealed he was allergic to certain glues and dyes 
used in the making of shoes.  

Subsequent medical reports noted treatment for rash and 
probable contact dermatitis.  A February 1988 punch biopsy 
revealed spongiotic dermatitis.  A June 1988 medical board 
report noted examination revealed 14 centimeter (cm) by 10 cm 
erythematous, well-demarcated, "lichenified" plaques to the 
dorsi of the feet and similar plaques to the anterior left 
thigh and left forearm.  It was noted that patch testing 
revealed findings suggestive of irritant test responses 
rather than true allergic contact sensitivity and that the 
veteran's feet had continued to improve while in the medical 
holding company with medication and the wearing of non-
occlusive footwear.  The diagnoses included shoe dermatitis.  
It was the opinion of the board that the veteran was unfit 
for duty as a result of his recalcitrant shoe dermatitis.  

Private medical correspondence dated in January 1991 noted an 
examination revealed a widespread eczematous and nummular 
eruption with many papules to the veteran's trunk and 
extremities, as well as, vesicles to the palms.  The 
diagnosis was an acute exacerbation of chronic atopic 
dermatitis.  

Private medical records dated from 1992 to 1994 show the 
veteran was treated for a rash.  Correspondence dated in 
February 1994 noted examination revealed mildly scaly 
papulopustular red patches to the bilateral groin and medial 
thigh areas.  There was a small papulosquamous patch to the 
left foot and macerated scaly skin between the toes, 
bilaterally.  A March 1994 biopsy of the veteran's back and 
thigh revealed spongiotic superficial perivasculitis and 
acute granulomatous dermatitis. 

During VA dermatology examination in April 1996 the veteran 
complained of a history of contact dermatitis to the arms, 
buttocks, groin area, and feet which was exacerbated by 
seasonal changes.  The examiner noted an elevated, 
erythematous pruritic rash to the arms, buttocks, and feet.  
There was no evidence of any nervous manifestations.  The 
diagnosis was contact dermatitis.  

At his personal hearing in January 1997 the veteran testified 
that he had been treated for skin disorders during active 
service.  He stated that, generally, his disorder was worse 
in the summer than in the winter and that the disorder 
usually flared up on his feet and spread to his hands, legs, 
and groin area.  He reported that he received treatment for 
the disorder several times a year with Prednisone and 
Diprolene Gel.  He stated that presently the disorder had 
flared up on his feet and was beginning to clear up.  

During VA dermatology examination in March 1998 the veteran 
reported flares of his allergic contact dermatitis 4 times 
per year that could be exacerbated by hot weather, physical 
illness, or mental stress.  He stated that treatment with 
Prednisone and Diprolene Gel worked well but that controlling 
the disorder required effort, including changing his socks 
and shoes multiple times during the day.  The examiner noted 
erythematous patches with scale and crusting to the medial 
feet and dorsal toes.  The upper and lower extremities, 
hands, and buttock were clear.  There were erythematous 
papules and cysts with dilated pores to the back and some 
involvement to the mid chest area.  There was no evidence of 
any systemic or nervous manifestations.  A scraping of the 
feet was negative for dermatophyte.  The diagnoses included 
eczematous dermatitis, believed to represent components of 
allergic contact dermatitis and dyshidrotic eczema to the 
feet, and cystic acne to the back and chest.  

It was the examiner's opinion that the veteran's eczematous 
dermatitis and his cystic acne were unrelated disorders.  It 
was also noted that the veteran reported his present rash was 
minimal compared to the usual body surface area involved.  

In his substantive appeal the veteran stated his belief that 
a 30 percent disability rating was warranted due to a history 
of constant exudation and itching.  He reported, in essence, 
that his January 1997 testimony had been misleading and that 
he actually experienced a constant rash to his feet with 
severe sores, burning, itching, and weeping boils.  He 
claimed that approximately 4 times per year the disorder 
spread to his whole body and required at least one month to 
clear up.  

During VA dermatology examination in February 1999 the 
veteran noted he had recently completed a course of Diprolene 
Gel and had taken oral Prednisone.  The examiner noted 
several residual small papules to the feet, toes, and heels, 
as well as, erythematous lesions to the left lower leg.  The 
diagnoses included residual eczematoid skin lesions to the 
feet, heels, and left lower leg and history of allergy to 
formaldehyde, glue, and black dye.  Color photography was 
requested; however, a March 1999 VA report noted the veteran 
had been unable to keep that appointment and that he stated 
he would submit photographs himself.

At his personal hearing before the undersigned Board Member 
the veteran reiterated his claim that his skin disorder was 
constant but that approximately 4 times per year he 
experienced periods when he considered the disorder to be 
completely cleared up.  He stated that during outbreaks he 
experienced periods when he could not wear shoes, that it was 
painful to walk, that his socks crusted to his feet, and that 
he could not grip when his hands broke out.  He reported his 
itching and burning was constant and that during outbreaks he 
experienced periods of peeling and bleeding.  

The veteran testified that the disorder was affected by 
weather and that he attempted to control the outbreaks by 
using Prednisone dose packs and applying Diprolene Gel.  He 
also reported he had been provided pain relief medication to 
alleviate the pain and burning.  He stated that the disorder 
interfered with his employment at a retail building materials 
store during flare ups because he was unable to work on his 
feet, but stated he had only worked with his present employer 
2 months.  He reported he had previously worked as an 
independent contractor and estimated that he had missed an 
average of 3 months of work per year as a result of his 
disorder.  He stated he had been discharged from an U.S. 
Postal Service position because of excessive absences as a 
result of his skin disorder.  

The veteran submitted color photographs in support of his 
claim at the September 2001 hearing and waived RO 
consideration of the additional evidence.  The photographs 
indicate an outbreak of erythematous, crusty rash to the feet 
and outbreaks of erythematous rash to the hands, legs, and 
groin area.  The photographs do not show the disorder to be 
exceptionally repugnant.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2001).

A disorder unlisted in the Rating Schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected but also the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).  The Court has also held 
that separate or "staged" schedular disability ratings may be 
assigned subsequent to an initial award of service connection 
based upon the facts in each case.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

In this case, the Board finds the veteran's service-connected 
skin disorder is adequately rated under the criteria for 
eczema.  See 38 C.F.R. § 4.20.  The Rating Schedule provides 
a 10 percent evaluation for eczema with exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area; a 30 percent evaluation requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement; a 50 percent evaluation requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).

The Board notes that an adequate medical examination for 
disorders with fluctuating periods of outbreak and remission 
requires discussion of the relative stage of symptomatology 
observed.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  
Based upon a review of the complete record, the Board finds 
the available medical evidence adequate for an equitable 
determination of the veteran's service-connected skin 
disorder.  The Board notes the evidence includes discussion 
of the disorder during flares of increased symptomatology.

The medical evidence includes private and VA reports 
demonstrating that the veteran's service-connected skin 
disorder has been manifested by a pruritic, erythematous rash 
primarily to the feet but with outbreaks to the arms, legs, 
groin area, and hands.  The Board finds the medical findings 
support the veteran's claim of constant itching and that the 
disorder involves lesions to an extensive area.  Therefore, 
entitlement to an increased 30 percent disability evaluation 
from the date of the veteran's application to reopen his 
claim is warranted.  

The Board finds, however, that a schedular rating in excess 
of 30 percent is not warranted because the medical evidence 
does not show ulceration or extensive exfoliation or 
crusting.  The evidence also does not demonstrate that the 
veteran's skin disorder represents an exceptionally repugnant 
disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).  In 
this case, the Board notes there is no probative evidence of 
any unusual or exceptional circumstances, such as frequent 
periods of hospitalization or marked interference with 
employment, that would take the case outside the norm so as 
to warrant an extraschedular rating.  

Although the veteran testified that he had missed excessive 
amounts of time from work and that he had been discharged 
from a postal service position because of his service-
connected skin disorder, he has provided no additional 
evidence to support these claims.  In fact, private medical 
correspondence dated in April 1996 indicates the veteran had 
requested an opinion stating that his absences from the U.S. 
Postal Service had been due to a cardiac disorder.  Based 
upon the evidence of record, the Board finds the regular 
schedular standards applied adequately describe and provide 
for the veteran's disability level.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher or "staged" rating.

Earlier Effective Date Claim
Background

Service records show the veteran was separated from active 
service on September 13, 1988.  Physical disability was noted 
as the narrative reason for separation.

In January 1989, the Pittsburgh, Pennsylvania, Regional 
Office received the veteran's application for VA benefits 
requesting entitlement to service connection for contact 
dermatitis.

In May 1989, the Pittsburgh, Pennsylvania Regional Office 
received copies of the veteran's service medical records.  

A September 1989 rating decision denied entitlement to 
service connection for contact dermatitis based upon the 
evidence of record.  It was noted that the veteran had failed 
to report for a scheduled VA examination.  The veteran was 
notified at his address of record by correspondence dated 
October 6, 1989.  The veteran did not appeal.

On April 2, 1996, the Pittsburgh, Pennsylvania Regional 
Office received the veteran's application to reopen his claim 
for entitlement to service connection for contact dermatitis.  

In rating decisions dated in April, May, and June 1996, the 
Pittsburgh, Pennsylvania Regional Office denied reopening the 
veteran's claim for entitlement to service connection for 
contact dermatitis.  Subsequently, the veteran submitted a 
notice of disagreement as to those determinations.  A 
statement of the case was issued by the Pittsburgh, Ohio 
Regional Office in August 1996.  

In July 1997, the veteran's claims folder was transferred to 
the Cleveland, Ohio RO.

In February 1998, the RO received additional service medical 
records, including copies of a June 1988 medical board report 
which was not previously of record.

In April 1998, the RO granted entitlement to service 
connection for allergic contact dermatitis and eczematous 
dermatitis.  A 10 percent disability rating was assigned 
effective from April 2, 1996, the date of receipt of the 
veteran's reopened claim.

In March 1998, the RO received copies of the veteran's 
service medical records, including duplicate copies of 
previously obtained records and copies of documents not 
previously of record.

In a January 1999 VA Form 9 the veteran requested entitlement 
to an effective date for the award of service connection for 
allergic contact dermatitis and eczematous dermatitis from 
1990 due to the evidence and the mishandling of the case.

At his personal hearing in September 2001 the veteran 
testified that he had not been notified he had been scheduled 
for a VA examination after filing his claim in January 1989 
and that he did not recall having received notice of the 
denial of his claim.  He stated he had filed a claim in 
September 1992, that he had attended a scheduled VA 
examination, and that he had appealed the subsequent denial 
of his claim at that time.  

Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991). The 
effective date for an award of disability compensation based 
on an original claim for direct service connection shall be 
the day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, and for reopened 
claims, it shall be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. § 3.400(b)(2)(i), (r) (2001). 

Based upon the evidence of record, the Board finds no basis 
for an earlier effective date has been demonstrated.  The 
veteran has been awarded the date of receipt of his 
application to reopen his claim and the available evidence 
does not support his allegation that he filed a claim in 1992 
and appealed a negative determination at that time.  

The Board also notes the veteran was adequately notified of 
the denial of his original claim in October 1989 but that he 
did not appeal that determination.  The Court has held that, 
in the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2001).

Although the RO received service medical records not 
previously of record in February and March 1998, the Board 
finds the additional records are cumulative of existing 
evidence and that the evidence added to the record is not 
shown to have been the basis for the allowance of entitlement 
to service connection.  But see 38 C.F.R. § 3.156(c) (2001).  
The record shows that an examination was necessary in order 
to make a proper adjudicatory determination with respect to 
the pending claim.  The veteran's failure to report for his 
VA examination in February 1989, left the Pittsburgh, 
Pennsylvania Regional Office with no choice other than to 
consider the claim abandoned.  See 38 C.F.R. § 3.158 (2001).  
The veteran's claim of April 2, 1996, represented a new claim 
for the benefit and his award of compensation may not 
commence earlier than the date of filing of the new claim.  
38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (r).   

In this case, the Board finds the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date.  See Gilbert, 1 Vet. App. at 55.  



ORDER

Entitlement to an increased 30 percent disability rating 
effective from the date of receipt of an application to 
reopen a claim for service-connected allergic contact 
dermatitis and eczematous dermatitis is granted, subject to 
the regulations governing the payment of monetary awards.

An effective date earlier than April 2, 1996, for the grant 
service connection for allergic contact dermatitis and 
eczematous dermatitis is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

